DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed August 19, 2021.

Drawings
The objection to the drawings under 37 CFR 1.83(a) has been withdrawn due to the remarks filed.

Claim Objections
The objection to claims 1 and 3-5 has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al. (US 10,403,847 B2).
In regard to claim 1, Chung et al. teach a display panel, comprising a pixel unit, the pixel unit comprising a plurality of sub-pixel units SPA1/SPA2/PA3, each of the plurality of sub-pixel units SPA1/SPA2/PA3 comprising at least one transparent film layer, the at least one transparent film layer comprises: a buffer layer 110 on a first base substrate 101, an interlayer insulating layer 130/140 in a thin film transistor TR1 on a side of the buffer layer 110 facing away from the first base substrate 101, a first protective layer 150 on a side of the interlayer insulating layer 130/140 facing away from the buffer layer 110, a planarization layer 160 on a side of the first protective layer 150 facing away from the interlayer insulating layer 130/140, a pixel defining layer 170 on a side of the planarization layer 160 facing away from the first protective layer 150, wherein the pixel defining layer 170 defines a light-emitting area EA, and a light-emitting layer OEL and a transparent electrode  CE of an electroluminescent device OLED on a side of the thin film transistor TR1 facing away from the first base substrate 101, wherein the electroluminescent device OLED is electrically connects to the thin film transistor TR1 and the transparent electrode CE is on a side of the light-emitting layer OEL facing away from the thin film transistor TR1, wherein each of the plurality of sub-
In regard to claim 11, Chung et al. teach a display device 3000, comprising the display panel of claim 1 (Figures 1-2 and 10, columns 6-17, lines 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-60, respectively).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 10,403,847 B2) as applied to claims 1 and 11 above, and further in view of Kim et al. (US 2018/0145118 A1).
Chung et al. teach all mentioned in the rejection above.
However, Chung et al. fail to teach at least a part of the plurality of sub-pixel units further comprising a color filter in the light-emitting area.
In regard to claim 5, Kim et al. teach at least a part of the plurality of sub-pixel units SPA1/SPA2/PA3 further comprising a color filter in the light-emitting area EA (Figure 1, page 5, paragraph [0086]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel structure as taught by Chung et al. with the display panel having at least a part of the plurality of sub-pixel units further comprising a color filter in the light-emitting area as taught by Kim et al. to provide improved display quality (page 1, paragraph [0002]).

Allowable Subject Matter
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 9 is objected to as being dependent upon objected claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display panels:
Choi et al. (US 10,096,662 B2)		Lee et al. (US 2018/0358425 A1)
Lee et al. (US 2019/0088730 A1)		You et al. (US 11,004,922 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
September 29, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822